UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2224


DOCTOR B. JONES, JR.,

                     Plaintiff - Appellant,

              v.

RICHARD V. SPENCER, Secretary, U.S. Department of the Navy,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
New Bern. Louise W. Flanagan, District Judge. (4:17-cv-00145-FL)


Submitted: March 14, 2019                                         Decided: March 18, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Doctor B. Jones, Jr., Appellant Pro Se. Rudy E. Renfer, Assistant United States
Attorney, Joshua Bryan Royster, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Doctor B. Jones, Jr., appeals the district court’s order dismissing his age and racial

employment discrimination complaint for failure to exhaust administrative remedies. On

appeal, we confine our review to the issues raised in the Appellant’s brief.             See

4th Cir. R. 34(b). Because Jones’ informal brief does not challenge the basis for the

district court’s disposition, Jones has forfeited appellate review of the court’s order. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, we affirm the district court’s judgment and deny Jones’

motion to appoint counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             2